Title: To Benjamin Franklin from Court de Gébelin, 29 June 1778
From: Court de Gébelin, Antoine
To: Franklin, Benjamin


This is the first letter that relates to Franklin’s Masonic lodge in Paris. The famous philosopher Helvétius, who died in 1771, had had the idea of a lodge that would embrace representatives of all disciplines and arts; hence it took the name of the Nine Sisters, for the Muses. His friend Joseph-Jérôme le Français de Lalande, the astronomer, started it in the spring of 1776 with assistance from Mme. Helvétius. Franklin was admitted two years later, precisely when we do not know. The celebration of his joining was the fête in his honor to which this letter invites him. It was a stately occasion. “Les Frères, en uniforme, partiront dans les battelets du Pont Royal, à huit heures du matin, précédés de leur Musique,” the Journal de Paris announced on July 1, “pour se rendre à leur destination.” Ranelagh, named after its London counterpart, was a restaurant and salle de spectacle near Passy, on the edge of the Bois de Boulogne; it had opened in 1774 and was patronized by the Queen. The festivities reached their climax when Franklin was presented with the Masonic apron that had belonged to Helvetius, and that Voltaire had worn briefly before his death in May.
 
Monsieur
29e. Juin 78
Je m’aquitte avec un vrai plaisir de la Commission dont me charge auprès de vous la Loge des IX. Soeurs: elle vous prie de vouloir bien illustrer la fete qu’elle donne au Ranelagh de Passy le 1e Juillet par votre presence et par celle de Votre Famille entiere. Vous voudrez bien Monsieur m’en faire parvenir les noms, afin que ce jour-la meme je puisse vous delivrer autant de billets d’entrée que vous amenerez de personnes de votre Famille. Dans la flatteuse esperance de vous posseder ce jour là dans notre Loge, j’ai l’honneur d’etre avec les sentimens d’admiration et d’estime qui vous sont dus à tant d’egards Monsieur Votre très humble et très obéissant serviteur
Court DE GEBELINSecretaire de la Loge des IX. Soeurs Rue Poupée
 
Addressed: A / Monsieur Le / Docteur Francklyn / A Passy
Notation: Gebelin
